Name: Commission Regulation (EEC) No 2273/88 of 25 July 1988 re-establishing the levying of customs duties on alcaloids of cinchona and their derivatives; salts thereof CN codes 2939 21 10, 2939 21 90 and 2939 29 00 originating in Indonesia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 26. 7. 88No L 200/8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2273/88 of 25 July 1988 re-establishing the levying of customs duties on alcaloids of cinchona and their derivatives ; salts thereof CN codes 2939 21 10 , 2939 21 90 and 2939 29 00 originating in Indonesia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply Indonesia the individual ceiling was fixed at 616 000 ECU ; whereas, on 22 June 1988, imports of these products into the Community originating in Indonesia reached the ceiling in question after being charged thereagainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Indonesia, HAS ADOPTED THIS REGULATION : Article 1 As from 29 July 1988 , the levying of customs duties, suspended pursuant to Regulation (EEC) no 3635/87 shall be re-established on imports into the Community of the following products originating in Indonesia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3635/87, duties on certain products, originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 15 ; Whereas, as provided for in Article 15 of that Regulation where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of . customs duties may be reintroduced, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 5 % of the total importations into the Community, originating from third countries in 1986 ; Whereas, in the case of alcaloids of . cinchona and their derivatives, salts thereof falling within CN codes 2939 21 10, 2939 21 90 and 2939 29 00 originating in CN code Description 2939 21 10 Alcaloids of cinchona and their derivatives ; 2939 21 90 salts thereof 2939 29 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 350, 12. 12. 1987, p. 1 .